Citation Nr: 1144274	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  00-16 402A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability of the right foot, claimed to have resulted from surgical treatment in a VA facility.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from March 1951 to December 1952.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 1999 rating decision by the Huntington, West Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for compensation benefits under 38 U.S.C.A. § 1151 for an additional disability of the right foot, claimed to have resulted from surgical treatment in a VA facility.

In March 2002 the Board remanded the claim to provide the Veteran with a requested Travel Board hearing.  In October 2002 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

The Board remanded the claim to the RO via the Appeals Management Center (AMC) in October 2003 for additional development and denied the claim in March 2006.  

The Veteran appealed the Board's March 2006 action to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Order, the Court vacated the Board's March 2006 decision and remanded the case to the Board pursuant to a Joint Motion for Remand.  Thereafter, the Board remanded the appeal to the RO for additional development in January 2008. 

The Board denied the claim in a July 2008 decision, and the Veteran appealed the Board's action to the Court.  In an April 2009 Order, the Court vacated the Board's July 2008 decision and remanded the case to the Board pursuant to a Joint Motion for Remand.  In March 2010 the Board remanded the appeal to the RO again for additional development.  The development has been completed and the case is before the Board for final review.


FINDINGS OF FACT

The Veteran does not suffer from an additional right foot disability as a result of VA surgical treatment other than a foreseeable surgical scar.


CONCLUSION OF LAW

The criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for additional right foot disability as a result of VA surgical treatment are not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.361 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran's claim for compensation pursuant to 38 U.S.C.A. § 1151 for an additional right foot disability as a result of VA surgical treatment was received in February 1999.  Thereafter, he was notified of the general provisions of the VCAA by the RO in correspondence dated in February 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in July 2011.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537   (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007). 

During the pendency of this appeal, the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was included in the February 2008 letter. 

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence. A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  Pertinent VA and private treatment records have been obtained and associated with the claims file as well as records from the Social Security Administration (SSA) and lay testimony.  The Veteran has also been provided with VA examinations and medical opinions in conjunction with the claim on appeal. 

The Board notes that the October 2003 remand instructions included a directive to obtain the actual films pertaining to a January 31, 2001 VA x-ray study of the right foot and a February 5, 2001 VA CT (computed tomography) study of the right foot, but the respective reports, rather than the actual films, were obtained.  Nevertheless, the Board finds that the error is harmless to the Veteran because at least eight other radiological studies of the Veteran's right foot were performed subsequent to his February 1990 surgery, and none of the studies identified a retained foreign body as the Veteran alleges was left in his right foot.  Because the ten radiological reports are consistent in this regard, the Board finds that a remand to obtain the actual films pertaining to two studies would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).


The Board also finds that the AMC and RO have substantially complied with the Board's October 2003, January 2008, and March 2010 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with).  In this case, the Veteran alleged that only Dr. N. B., a private podiatrist, told him that a June 1998 x-ray study showed a piece of tube in his right foot.  However, the Veteran indicated in October 2004 that the film was retained for only five years.  He has not identified any other podiatrist, physician, or radiologist who suspected that any foreign body was retained in his right foot and no other radiological report of record identifies any such foreign body.  In addition, in accordance with the Board's other remand directives, the Veteran has received proper VCAA notice, VA examinations and medical opinions were obtained, and additional treatment records pertaining to the claimed right foot disability were requested and obtained.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004), Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc ., 159 F.3d 534, 549 (Fed. Cir. 1998).

Law and Regulations

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the applicable criteria in effect for claims filed on or after October 1, 1997, compensation under 38 U.S.C.A. § 1151 is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished him under any law administered by VA, and the proximate cause of the disability was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a) (West 2002). 

During the pendency of this claim, the regulation implementing the provisions of 38 U.S.C.A. § 1151 changed.  Such claims previously were adjudicated under 38 C.F.R. § 3.358.  However, VA subsequently promulgated 38 C.F.R. § 3.361 to implement the provisions of the revised statute; this regulation, also applicable to claims for compensation benefits pursuant to 38 U.S.C.A. § 1151 filed on or after October 1, 1997, is effective as of September 2, 2004.  See 69 Fed. Reg. 46,426  (Aug. 3, 2004).  The Veteran's claim was received in February 1999, and the Board will apply the provisions of 38 C.F.R. § 3.361. 

To determine whether a veteran has an additional disability, VA compares his condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination upon which the claim is based to his condition after such care, treatment, or examination has stopped.  VA considers each involved body part separately.  38 C.F.R. § 3.361(b) (2011). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  Merely showing that he received care, treatment, or examination and that he has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

Additional disability caused by a veteran's failure to follow properly-given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused his additional disability (as explained in 38 C.F.R. § 3.361(c)); and VA (i) failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) furnished the hospital care, medical or surgical treatment, or examination without a veteran's or, in appropriate cases, his representative's informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2). 

Factual Background and Analysis
  
The Veteran contends he had an initial right foot surgery in August 1989 performed by VA that did not correct his foot problem.  He had an additional right foot surgery performed by VA in February 1990 and claims that he has an additional right foot disability as a result of the latter surgery.  Specifically, he contends that a drainage tube was inserted into his foot during the second surgery, and a piece of it broke off during extraction and remains in his foot.  As a result, he experiences pain and problems with standing, walking, and weight-bearing.  He retired from his job as a janitor after the first surgery because he could not perform his duties with a walker and has not worked since.  He also testified in October 2002 that a private podiatrist, Dr. N. B., told him that x-rays of his foot showed there was a piece of tube and that VA surgeons "butchered" his foot, but that Dr. N. B. later "backed off" that statement.

A VA podiatry note dated in August 1989 showed that the Veteran complained of bilateral heel spur pain and bilateral neuroma pain.  The assessment was neuroma second intermetatarsal space bilaterally and heel spur syndrome bilaterally.  He was scheduled for surgery, to include neuroma resection of the right second interspace and right heel spur resection.  Later in August 1989 he underwent the planned inferior exostectomy with plantar fasciotomy right foot and excision of right heel neuroma.  The diagnosis was inferior calcaneal exostosis right foot and neuroma second interspace right foot.

Follow-up VA podiatry treatment records showed that he had wound dehiscence (breaking open) with infection in September 1989, a slow healing incision, reflex sympathetic dystrophy in the right foot in November 1989, and a stitch abscess in December 1989.  In a January 1990 note, he continued to complain of pain in the right foot; objective findings included reflex sympathetic dystrophy appeared resolved and incision sites were healed.  The assessment was healing right foot.

In a February 1990 VA podiatry note, findings included healed incision, hypertrophic scar at heel surgical site, tenderness on examination, and x-ray evidence of recalcification of heel spur.  The assessment was inferior calcaneal exostosis reoccurrence with plantar fasciitis, and the Veteran was scheduled to have surgery five days later.  The February 1990 VA operative report reflects that the Veteran had an exostectomy with fascia release of the right foot for recurrent inferior calcaneal exostosis.  


Follow-up VA podiatry notes dated in March 1990 showed that the surgical site was healing satisfactorily, and the Veteran was without complaints.  In an April 1990 podiatry note the Veteran stated that his pain was decreasing daily.  Objective findings showed that the surgical and drain incisions were closed without infection.  A follow-up note dated in April 1990 described a fibrotic mass at the plantar arch area of the right foot.  The assessment was possible fibroma.  

A right foot radiology report from the Huntington VA Medical Center (VAMC) dated in April 1990 identified a moderate degree of patchy diffuse osteoporosis, diabetes, and possible osteomyelitis in os calcis.  A May 1990 right foot radiology report also from the Huntington VAMC identified advanced disuse osteoporosis, and irregularity in the outlines of os calcis, surgery versus pathological destruction.

In a May 1990 podiatry note, the Veteran complained that he was unable to bear weight in the forefoot.  Following a physical examination, the assessment was status post heel spur resection healed; no organic reason for current complaint.  In June 1990, he presented to the podiatry clinic following physical therapy sessions with improved gait and weight bearing capability.

In February 1991 he complained of medial arch pain.  The assessment was medial arch pain secondary to excessive scarring of the right heel.  In April 1991 padding was added to his right orthotic, which was ordered in October 1990.  The Veteran again complained of right heel pain in November 1991, and the assessment was HSS [hypersensitive site] likely secondary to scar tissue; x-rays show no spurring.  The November 1991 right foot x-ray report from the Huntington VAMC, which particularly emphasized the heel, indicated that the bones of the foot are osteopenic; there is a flat foot deformity of the foot; there is calcification of the vessels of the foot; a small spur can be seen from the heel portion of the calcaneal bone on the cephalic side; no other findings are visible.  In December 1991 the assessment was painful scar tissue and fibrosis.

Private treatment records dated from August 1991 to March 1999 from S. B., M.D., from Roane General Medical Clinic were received in March 1999.  In a treatment note dated in March 1995, the Veteran complained of heel pain at the heel spur operation site.  The impression was painful neuroma right foot.

The Veteran saw a private podiatrist, N. B., D.P.M., in June 1998 and complained of right heel pain that is worse with ambulation.  He reported no change in his condition following surgeries in August 1989 and February 1990.  The assessment was hypersensitive site/plantar fasciitis, compression nerve, plantar calcaneal bursa right greater than left.  Dr. N. B. ordered a bilateral x-ray study of the feet, which was performed the same day at Roane General Hospital.  The study was interpreted by a radiologist and noted calcaneal spurring bilaterally; the report did not identify a drainage tube or any retained foreign body.  In July 1998 the Veteran disclosed that he was not wearing his old orthoses as instructed and had not decreased his activity level.  He stated that the severity and duration of his pain was unchanged.  Dr. N. B. informed the Veteran that he would "need old records to determine what was done" to him.  A September 1998 note indicated that Dr. N. B. reviewed the Veteran's VA charts and informed him that operative notes were not in the package; therefore he did "not have enough info[rmation] to evaluate what, why, and how thing[s] were done to his foot."  The impression was plantar fasciitis, calcaneal spur, compression nerve unspecified; clinically, the condition has improved.

Private treatment records dated from October 1997 to April 1999 from Roane General Hospital were received in April 1999 and did not pertain to foot complaints.

Following the June 1999 denial of his claim by the RO, the Veteran asserted in July 1999 that the initial surgery in 1989 failed to correct his foot problem, the second surgery in 1990 made his foot problem worse, and that Dr. N. B. clearly told him that x-rays showed a tube in his foot and remarked that VA "butchered" him.

Records from the Social Security Administration received in June 2000 contained some duplicative treatment records, but disability benefits were awarded for other disabilities unrelated to the Veteran's right foot.

In August 2000 the Veteran reiterated his contentions that the second surgery made his foot worse and that Dr. N. B. showed him the x-ray of his right foot with a retained tube.

In a VA primary care note dated in January 2001, the Veteran complained of right heel pain status post surgery on that area.  A right foot x-ray report from the same day identified slight hallux valgus deformity and calcaneal spurring in the mid portion of the plantar aspect with no evidence of fracture or dislocation.  In a podiatry note dated in February 2001, he related that he still has a lot of pain in his right heel and also in the second interdigital space of the right foot.  He stated that he had two heel spur surgeries and one neuroma surgery approximately 10 years ago and suggested that there may have been a rubber tubing drain left in his right heel.  A CT scan of the right foot performed that same day indicated that there was no evidence of fracture of dislocation; there was slight hallux valgus deformity; and there was calcaneal spurring in the mid portion of the plantar aspect.  In a follow-up podiatry note dated later in February 2001, the podiatrist noted that the CAT scan revealed no leftover drain tubes, but showed scar tissue from the previous surgeries of the heel.  The diagnosis was heel spur syndrome and plantar fasciitis with scar formation of the right heel due to surgery.

A statement from a private podiatrist, S. F., D.P.M., dated in May 2001 recounted that the Veteran presented in March 2001 with complaints of pain and soreness in the right heel making it difficult to walk after having surgery in 1990.  Dr. S. F. indicated there were no abnormalities noted other than some dry scaling skin on the plantar surface of his feet, especially his heels.  The Veteran related that he was not coming for treatment, but rather to attempt to get disability benefits because of his inability to stand or walk without pain.  Dr. S. F. indicated there was a potential that with further surgery the Veteran may improve.

In October 2002 the Veteran testified that after the February 1990 surgery the incision healed, but there was a lot of scar tissue.  He described current pain in his heel, ankle, and toes.  He stated that Dr. N. B. told him that he thought there was a piece of tube in the Veteran's foot after examining the foot and looking at x-rays.

The Board requested actual x-ray films from January and February 1991 performed at the Huntington VAMC in a development letter, and the medical center replied in June 2003 that radiological studies done in 1990 and 1991 at the Huntington facility had been destroyed in accordance with the retention policy.

In October 2003 the Board remanded the claim to request (1) actual films pertaining to a January 31, 2001 x-ray of the right foot and a February 5, 2001 CT scan of the right foot from the Huntington VAMC; (2) the actual right foot x-ray film dated in June 1998 from Dr. N. B.; and (3) the actual x-ray film referenced in an April 2001 history and physical report from Dr. S. F.

In a September 2004 report of contact with an employee of Dr. S. F., the employee indicated that the actual film x-ray may be available, and a $3 fee applies to make a copy.  The AMC notified the Veteran in September 2004 that VA has no funds to pay for charges for copies of x-ray films from Dr. S. F. and that he should obtain them if he would like them considered.  The letter also advised the Veteran that requested treatment records from Dr. N. B. had not been received and that he may want to obtain the actual x-ray film of his right foot "that was taken on June 24, 2004, and send it."

In correspondence received in October 2004, the Veteran provided a duplicate copy of the June 1998 right foot x-ray report ordered by Dr. N. B. and explained that he cannot get the x-ray films from Roane General Hospital because they are retained for only five years.

In a VA orthopedic examination report dated in June 2005, the examining physician detailed his review of the claims file; subjective history obtained from the Veteran; findings on physical examination; and review of right foot x-ray studies obtained on the day of VA examination, which showed some calcifications in the plantar fascia but did not identify any retained foreign body.  The diagnosis was chronic arthralgias, right heel and foot; chronic right heel pain and plantar fasciitis; right medial plantar nerve neuroma; reflex sympathetic dystrophy, right foot, post surgery; status post calcaneal spur excision and plantar fasciotomy performed August 1989 and February 1990; and status post hammertoe surgery second toe in August 1989.  

The examiner summarized the history of the Veteran's right foot problems and surgical procedures.  He indentified surgical complications that included infection, scarring that appeared to irritate the medial plantar nerve, reflex sympathetic dystrophy, and persistent pain.  The examiner indicated that he could see no evidence of negligence involved in the Veteran's care and concluded that complications are unfortunate, though they do occur.  

The Board remanded the claim again in January 2008 to fulfill VCAA notice requirements, to obtain any pertinent evidence identified but not provided by the Veteran, and to obtain an additional VA examination and medical opinion to determine whether the Veteran has an additional right foot disability as a result of VA surgery performed in August 1989 or February 1990.

In March 2008 the Veteran replied to a February 2008 VCAA letter from the RO indicating that he was treated at the Huntington VAMC from 1989 to 1992 and at the Clarksburg VAMC from 1992 and subsequent.

Podiatry notes from the Clarksburg VAMC dated from May 2006 to March 2008 reflected diabetic foot care.  A March 2008 right foot x-ray study was performed for a clinical history of right heel pain.  The impression was moderate sized plantar calcaneal spur, osteopenia without evidence for fracture, and hallux valgus and valgus deviation of the second through fourth toes.  The report did not identify a retained foreign body.

In a VA feet examination report dated in April 2008, the examining physician indicated that he reviewed the claims file, and the report reflects that he obtained a subjective history from the Veteran before performing a physical examination and reviewing x-ray findings.  The diagnosis was right foot osteoporosis with moderate degenerative changes.  The examiner opined that the present diagnosis was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instances of fault on the part of VA in furnishing hospital care, medical or surgical treatment, or examination in association with the surgery performed at the VAMC in Huntington.  He reasoned that the present diagnosis of osteoporosis is more likely a normal progression of the disease and aging process.

As noted, the Court vacated and remanded the Board's July 2008 decision in April 2009.  The Board subsequently remanded the claim to the RO to obtain additional VA treatment records and to obtain an additional VA feet examination and medical opinion.

VA treatment records dated from March 2008 to March 2010 showed ongoing diabetic foot care and some complaints of right heel pain with heel pads ordered in June 2008.  His VA podiatrist ordered right foot x-rays again in September 2009 for a history of right heel pain.  Reported radiology findings included osteopenia; hallux valgus and valgus deviation of the second through fourth toes at the level of the metatarsophalangeal joint; a moderate sized plantar calcaneal spur; atherosclerotic calcifications seen on the arterial vasculature; calcifications present dorsal to the tarsal bones on the lateral view, which may be dystrophic in appearance, and stable appearance as compared to the prior examination; and no significant soft tissue swelling.  The report did not identify a drainage tube or retained foreign body.

A September 2010 VA feet examination report reflects that the examining physician reviewed the claims file and obtained a subjective history from the Veteran before conducting a physical examination.  The Veteran remembered that after the February 1990 surgery a white, 5 mm drain was placed in his foot and removed four or five days later.  He stated that it healed, but about a week later, he developed a big blood blister at the medial plantar heel, and it was lanced.  He stated that the area healed after a couple weeks, but he attested to continued pain in the foot and heel since that time.  On examination the Veteran repeatedly and consistently exhibited a pain response when a right medial heel scar measuring 1.5 inches was palpated; there was no pain elicited to firm palpation of the plantar aspect of the heel over the calcaneous; and there was no apparent retained foreign body or drain.  A July 2010 x-ray study of the right foot that was associated with the examination report described similar findings as previous studies; the impression was evidence of plantar fasciitis and/or granulomatous calcifications in the plantar aspect of the midfoot; osteopenia without fracture; hallux valgus; and suspected diabetes mellitus.  The diagnosis was right foot scar.  

The examiner opined that the right heel scar pain is most likely caused by or a result of surgery on the heel in August 1989 and February 1990.  He concluded that the heel spur apparently was successfully treated by surgery because it was not tender to firm palpation on examination.  He added that the Veteran also has degenerative arthritis changes as manifested by his bilateral bunion development and attested to by his x-rays and explained that this would be a normal cause of his generalized complaint of foot pain benefitting from his orthotic shoe inserts.  He summarized that the combination of the right heel scar pain and the degenerative arthritis discomfort in the foot causes his walking disability, requiring the cane for ambulation.

Recognizing that the September 2010 VA examiner did not list all diagnosed right foot disabilities identified on examination or provide an opinion as to whether any currently diagnosed right foot disability is due to an event not reasonably foreseeable as a result of either surgery, the RO obtained a supplemental VA medical opinion from a physician assistant.  The physician assistant indicated that she reviewed the claims file as well as electronic medical records and noted that there were specific items on the examination request that were not addressed in the previous examination report.  She outlined her review of the file, listing treatment notes from the August 19[8]9 and February 1990 surgeries and follow-up records.  The indicated that based on a review of all medical evidence and records, there is no evidence of a retained foreign body.  She noted that a review of the prior examination and medical records showed the Veteran reports right heel pain.  The diagnosis was (1) surgical scars, right foot; (2) plantar calcaneal spur, right foot; (3) hallux valgus, right foot; and (4) plantar fasciitis, right foot.

The physician assistant opined that each diagnosed disability was not due to or the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the department.  She reasoned that the development of the right foot scar means that a surgery was performed because the act of the surgery in and of itself causes scars.  She explained that heel spurs can reoccur after surgery, and unfortunately, the Veteran has a recurrence of the heel spur.  Regarding hallux valgus, the physician assistant detailed that anatomically the heel spur and second interspace and a hallux valgus (great toe) are in no way connected, and there was no evidence to support a claim that surgeries to a heel or second interspace cause a problem with the MP joint of the great toe.  She emphasized that hallux valgus did not result from the prior right foot surgeries and cited an excerpt from "Current Rheumatology Diagnosis & Treatment," which defined "hallux valgus" and indicated that "it most likely results from the combination of a biomechanical fault, constrictive footgear, and walking on hard surfaces."  Regarding plantar fasciitis, she again cited "Current Rheumatology Diagnosis & Treatment," which stated that plantar fasciitis is the most common cause of heel pain and is "a consequence of a biomechanical fault that causes tension of the intrinsic muscles and of the plantar fascia at its insertion to the calcaneus."

The physician assistant clarified that there is no evidence that the Veteran developed a foot condition as a reasonably foreseeable consequence of the surgeries performed by VA other than the surgical scars, which are not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the department.

In response to a July 2011 supplemental statement of the case, the Veteran's attorney argued that VA failed to provide the Veteran with an adequate examination and medical opinion as to whether his current right foot disability was the result of VA medical or surgical treatment because the examiner "implicitly rejected the Veteran's competent lay evidence."  The attorney specifically highlighted the Veteran's testimony and statements regarding his incision coming open, increased pain after the surgery, and a lot of scar tissue at the incision site that caused worsening pain all the time.  The Veteran also "reserved the right" to argue regarding the adequacy of any examination and medical opinion relied upon to deny his claims and regarding the credentials of any examiner whose opinion is relied upon by VA to decide the claim, but did not choose to make such arguments or identify specific deficiencies presently.

The Board has carefully reviewed all of the medical and lay evidence of record and finds that entitlement to compensation benefits under 38 U.S.C.A. § 1151 for an additional disability of the right foot, claimed to have resulted from surgical treatment in a VA facility, is not warranted.

Initially, the Board observes that the Veteran himself has identified right foot scarring and increased pain believed to be from a retained drainage tube as the "additional disability" caused by VA surgical treatment.  Medical evidence of record does, in fact, document excessive scarring on his right heel that is consistently painful to palpation, and the operative reports plainly show that incisions were made to perform the surgery.  However, the June 2005 VA examining physician explained that surgical scarring is an unfortunate complication of surgery that does occur, suggesting that a scar is a foreseeable outcome, and the May 2011 VA physician assistant echoed that opinion, noting that the act of surgery itself causes scars.  Therefore, competent medical evidence of record reflects that the additional scar following VA surgeries was foreseeable, and a claim for compensation for a painful surgical scar must be denied.

Multiple statements from the Veteran reflect that he believes that he has a retained drainage tube in his right heel as a result of the February 1990 VA surgical treatment and that a private podiatrist, Dr. N. B., told him that a June 1998 x-ray study showed the tube.  While the Veteran is competent to describe medical personnel removing a tube from his heel several days after his surgery and relay what a private podiatrist told him, the Board finds that his statements in this regard are not credible or persuasive because at least ten radiology studies (April 1990, May 1990, November 1991, June 1998, January 2001, February 2001, June 2005, March 2008, September 2009, and July 2010) have been performed and interpreted by radiologists since the February 1990 surgery, and none has identified a foreign body retained in his right heel.  Even if Dr. N. B. did tell the Veteran that he suspected something was retained in his heel following surgery as the Veteran suggests, the Board finds that the actual x-ray and CT reports, which were interpreted by radiologists, are competent, probative evidence that a drainage tube or other foreign body is not present in his right heel.  His contentions are contradicted by competent medical evidence that consistently does not identify any foreign body in his right foot.  Therefore, a claim for compensation for additional pain alleged to be caused by a drainage tube or other foreign body must be denied.

Competent radiological evidence also reflects that the Veteran has an additional right plantar calcaneal heel spur after the February 1990 surgery.  The claim for this additional disability must be denied because the May 2011 VA physician assistant explained that heel spurs can reoccur after surgery.  Significantly, this statement is consistent with medical evidence of record, which shows that in February 1990 the Veteran had a recalcification of a heel spur and underwent a second exostectomy of the right foot after the initial surgery in 1989.  In other words, the Veteran's experience reflects that heel spurs can reoccur even after surgical treatment.  Therefore, the claim for an additional right foot calcaneal heel spur must be denied because a reoccurrence of the same disability is foreseeable.

Competent radiological evidence also reflects that the Veteran has hallux valgus in the right foot.  The Board is persuaded by the opinion of the May 2011 VA physician assistant that hallux valgus did not result from the prior right foot surgeries because she explained that heel spurs and hallux valgus are anatomically unrelated.  The Board further finds that a physician assistant, who has more rigorous academic training than a nurse practitioner but less than a physician, has adequate education, training, and experience to identify and describe the anatomical aspects of the foot and is, therefore, competent to render medical opinions regarding the relationship between the Veteran's current right foot disabilities and his August 1989 and February 1990 surgeries.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) ("A nurse practitioner, having completed medical education and training, . . . [is] competent to provide diagnoses, statements, or opinions," and is "able to provide 'competent medical evidence' under [38 C.F.R.] § 3.159(a)(1).").

Competent medical evidence also shows that the Veteran has plantar fasciitis.  Again, the Board is persuaded by medical literature, which the May 2011 VA physician assistant cited, that explains that plantar fasciitis is a consequence of a biomechanical fault.  In this case, the medical evidence confirms that the Veteran had bilateral plantar fasciitis before each of his surgeries, and unfortunately, neither plantar fasciotomy surgery corrected the problem.  In addition, because the evidence clearly shows that he had plantar fasciitis before each surgery and that he has it now, it logically follows that right foot plantar fasciitis is not an additional disability that was caused by VA surgical treatment.  Therefore, compensation for plantar fasciitis claimed as an additional disability as a result of VA surgical treatment must be denied.

Finally, the Board notes that competent medical evidence of record indicates that the Veteran now has osteopenia or osteoporosis.  Here, the Board is persuaded by the April 2008 VA examiner's explanation that osteoporosis is more likely a normal progression of the disease and aging process because his conclusion is consistent with the Veteran's advanced age.  In addition, the September 2010 VA examiner explained that the Veteran's degenerative arthritis changes would be a normal cause of his generalized complaint of foot pain.  Therefore, compensation for osteopenia or osteoporosis must be denied because the April 2008 examining physician attributed osteoporosis to the aging process rather than to any right foot surgery.

In summary, the Board must conclude that the competent medical evidence documents no additional right foot disability as a result of VA surgical treatment.  See 38 C.F.R. § 3.361(b).  As such, the Board need not address the remaining section 1151 criteria.

The Board acknowledges that none of the VA examination reports alone was perfect or provided all of the information required to decide the claim.  However, the Board finds that collectively the June 2005, April 2008, and September 2010 VA examination reports (with the May 2011 addendum opinions) provided sufficient information and competent medical evidence to decide the claim.  The examination reports as well as VA and private treatment records have identified several disabilities involving the Veteran's right foot; however, neither the August 1989 nor the February 1990 surgery has been attributed as the cause of any additional disability since the surgeries with the exception of scarring, which is noted to be a foreseeable consequence of surgical treatment.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  

Moreover, the Board rejects the contention of the Veteran's attorney that any VA examiner rejected the Veteran's lay evidence or refused to give adequate consideration of his lay evidence.  As noted, each examiner indicated that he or she reviewed the claims file, which contains the Veteran's lay statements and hearing testimony, and each examiner's report reflects that additional lay evidence - the Veteran's subjective complaints and history - was obtained prior to the physical examination.  Therefore, the Board finds that adequate consideration was given to lay evidence during each VA examination.

The Board also considered the Veteran's lay statements and hearing testimony and acknowledges that he is competent to describe increased pain since his VA surgical treatment.  Laypersons, such as the Veteran and his attorney, are generally not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Federal Circuit in Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009), explicitly reiterated that it rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Id. at 1316.  

Here, however, while the Veteran may report on his right foot symptoms and allege increased disability of the right foot due to VA surgical treatment, the preponderance of the evidence of record does not contain competent medical evidence of an additional right foot disability as a result of VA surgical treatment.  Notably, his contention that a piece of drainage tube was left in his foot following the February 1990 surgery is contradicted by numerous radiological studies, which do not identify any foreign body.  Similarly, while the surgeries did not result in an improved outcome for the Veteran, he is not shown to have an additional right foot disability as a result of either surgery with the exception of scarring, which is a reasonably foreseeable consequence of surgical treatment.  38 C.F.R. § 3.361(d)(1).  

Under these circumstances, the Board must conclude that the criteria for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional right foot disability claimed to have resulted from VA surgical treatment have not been met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for additional disability of the right foot, claimed to have resulted from surgical treatment in a VA facility, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


